Citation Nr: 0302743	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-00 276 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denying the veteran's claim of entitlement 
to service connection for tinnitus.  In March 2001, the Board 
remanded the matter to the RO for certain development 
actions, and upon completion of those actions, the case has 
been returned to the Board for further review.


FINDINGS OF FACT

1.  Tinnitus of the veteran is not shown in service or for 
many years following the veteran's discharge from service.

2.  No medical professional specifically offers findings or 
opinions that the veteran's tinnitus originated in service or 
that otherwise links such disorder to the veteran's period of 
military service or any event thereof, including acoustic 
trauma.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.303, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in March 2001 for certain development actions, 
including those related to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  During the pendency of the veteran's appeal, the VCAA 
was signed into law.  The VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Following the 
RO's determination of the veteran's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA or its implementing regulations.  
Again remanding this case to afford the RO an opportunity to 
consider this claim further in light of the implementing 
regulations would only serve to delay significantly the 
resolution of the claim, with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Further, the Board finds that the previously furnished 
statement of the case and supplemental statements of the case 
provided notice to the veteran of what the evidence of 
record, including evidence provided by the veteran, revealed.  
Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to grant service 
connection for tinnitus, as well as notice that the veteran 
could still submit supporting evidence.  Thus, the veteran 
has been provided notice of what VA did to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, and because all sources 
of possible evidence have been tapped, the Board finds that 
any pro forma failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In order to satisfy the requirements of the remand, the RO 
wrote to the veteran in July 2001 to advise him of the 
existence of the VCAA and to inform him of the evidence 
needed to substantiate his claim.  He was also asked to 
identify any VA medical facilities, other than the Portland 
VA Medical Center and Eugene Outpatient Clinic, as well as 
any private medical providers, where or from whom he may have 
received treatment for his claimed tinnitus.  No response to 
the RO's correspondence of July 2001 was received.  

Efforts were thereafter made by the RO to obtain pertinent 
treatment records from those VA facilities referenced by the 
Board in its March 2001 remand, and such records were made a 
part of the veteran's claims folder upon their receipt.  In 
January 2002, the RO again corresponded with the veteran in 
an effort to advise him of the evidence that had been 
obtained and what additional evidence was needed; however, no 
response from the veteran was received.  In May 2002, the 
veteran was provided VA medical examinations, findings and 
opinions from which conform to the Board's directives, and it 
is evident that this matter was readjudicated, pursuant to 
the Board's instruction, in October 2002.  

Based on the foregoing, it is determined by the undersigned 
that there was complete compliance on the part of the RO with 
respect to those items set forth in the indented paragraphs 
of the Board's remand of March 2001.  It is noteworthy as 
well that neither the veteran, nor his representative, offers 
any allegation of noncompliance with the Board's remand 
directives.  

Inasmuch as no Stegall violation warranting a remand for 
further action by the RO is found, and as VA has complied 
with the notice and duty-to-assist provisions of VCAA, the 
Board may address the merits of the issue presented.

Analysis

In the context of the current appeal, the veteran contends 
that his inservice duties as an airplane mechanic entailed 
exposure to excessive noise, which ultimately led to the 
onset of tinnitus.  While he reports that no medical 
assistance was sought in service for his tinnitus, he notes 
in his October 1998 application for VA compensation benefits 
that he received VA treatment in 1973 or 1974 for ringing in 
his ears.  In later statements, he acknowledges that he first 
became aware of his tinnitus in or about the late 1970s. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he or she has such disability 
and that there is a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

The record does not indicate, nor the veteran so contend, 
that he engaged in combat with the enemy during his period of 
military service.  As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this matter.  
See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

The veteran's Department of Defense Form 214, Report of 
Separation from Active Duty, reflects that his military 
duties encompassed those associated with that of an aircraft 
maintenance specialist.  The veteran reports in written 
testimony that such work entailed the repair and maintenance 
of aircraft, with duty occurring on the flight line.  The 
veteran avers that he was provided ear protection for his 
inservice duties, including ear plugs and ear muffs, but that 
such protection was insufficient.  

Service medical records of the veteran, including entrance 
and exit medical evaluations, are wholly negative for 
complaints or findings involving tinnitus.  Postservice, the 
record denotes the initial reference to tinnitus during the 
course of a medical examination in May 1988, when in 
reviewing the veteran's symptoms, a physician noted that 
there was a history of tinnitus.  In July 1988, the veteran 
cited a multi-year history of tinnitus when he was evaluated 
by VA on an outpatient basis.  On a VA examination in January 
1999, the veteran reported that his tinnitus was first noted 
in the late 1970s; extensive postservice employment as a 
welder, autobody repairman, and mill worker, during which ear 
protection was utilized, was noted, and no hunting or gun use 
was reported.  Motorcycle use and a history of several head 
injuries were set forth, although it is noted that the 
veteran in subsequent correspondence stated that he had not 
admitted to a history of head injuries.  

On a VA audiological examination in May 2002, the veteran 
reported that his tinnitus began in the late 1970s and that 
he had postservice employment in lumber mills, as well as 
welding and auto body shops.  Further examination followed 
later in the same month by a VA physician, to whom the 
veteran reported that he did not know when his tinnitus 
started, but that it was sometime during the late 1970s.  
Reference was made to a motorcycle accident within the last 
two to four years in which the veteran reported that he had 
sustained a head injury and concussion, as well as fractures 
of his cervical vertebrae.  The veteran also offered a 
postservice employment history, as indicated above, and noted 
use of a motorcycle, both of which he reported entailed 
significant noise exposure.  Based on the findings obtained, 
an impression of a history of tinnitus was entered, and the 
following opinion was offered by the examiner in his May 2002 
report:

Since the preponderance of evidence is that noise 
induced hearing loss is not a progressive form of 
hearing loss unless the noise continues, I think 
the tinnitus that he has since it started well 
after leaving the military and the hearing loss 
that has according to his history has progressed 
over the years.  I think is related to his many 
years of noise exposure in other jobs which when 
we are not sure that he used ear protection all 
the time and he did have a lot of noise exposure 
in bodywork, welding and working in the mills and 
this is many years of work as compared to the two 
years that he was in the Air Force and that we 
know he was wearing excellent protection from 
noise during those times.  In fact many times 
using double ear protection, it makes it much 
more likely than not that his hearing loss and 
tinnitus are the result of noise exposure that 
occurred after his military service as apposed to 
during his military exposure.

Based on the record presented, inservice acoustic trauma 
cannot be conceded, but even if the undersigned were to 
assume for the sake of argument that the veteran was exposed 
to excessive noise in service, medical records in no way 
confirm the veteran's complaints of tinnitus from 1974, or 
from the late 1970s; they initially identify a history of 
tinnitus in 1988, 14 years following the veteran's discharge 
from service.  Moreover, no medical professional specifically 
links the veteran's tinnitus to his period of service or to 
any event thereof, including claimed acoustic trauma.  
Rather, the only medical professional to address the nexus 
question was an examining VA physician, who in his May 2002 
opinion attributed the veteran's tinnitus to postservice 
noise exposure.  It is pointed out that the veteran is not 
shown to be in possession of the medical training or 
knowledge, such as would transform his opinions as to medical 
diagnosis or etiology into competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, a preponderance of the evidence is 
found to be against the veteran's claim of entitlement to 
service connection for tinnitus.  Denial of the benefit 
sought on appeal is required.  


ORDER

Service connection for tinnitus is denied.



		
	DEREK R. BROWN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

